                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


JAMES W. MYART, JR.,                             §
                                                 §
                  Plaintiff,                     §                SA-19-CV-00753-OLG
                                                 §
vs.                                              §
                                                 §
FROST BANK, PAT FROST,                           §
PRESIDENT; PHILIP GREEN, CEO;                    §
JAMES WATERS, PRESIDENT; JORGE                   §
GUTIERREZ, TREY BANACK, JASON                    §
LISERIO, ANDREA KNIGHT,                          §
ATTORNEYS JOHN DOE 1-10, JEFF                    §
CARRANZA,                                        §
                                                 §
                  Defendants.                    §


                                             ORDER

       Before the Court in the above-styled cause of action is Plaintiff’s Request for Leave to

File Notice of Appeal to the District Judge and Notice of Appeal to District Judge [#19]. By his

motion, Plaintiff asks the Court for leave to appeal the undersigned’s order dated August 8, 2019

[#18] to the District Court. The Court will grant the motion.

       IT IS THEREFORE ORDERED that Plaintiff’s Request for Leave to File Notice of

Appeal to the District Judge and Notice of Appeal to District Judge [#19] is GRANTED. The

District Court will review Plaintiff’s Notice of Appeal [#19] and issue a ruling.

       SIGNED this 13th day of August, 2019.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE




                                                 1
